Order affirmed, with $10 costs and disbursements. Memorandum: Liberally construed, the complaint may possibly state a cause of action. It is in the plaintiff’s interest, however, to serve an amended complaint specifying his claims so that the issues may be properly defined by defendants’ answer. Therefore, we affirm the order. All concur. (The order dismisses plaintiff’s complaint, with leave to plead anew, in an action to compel an accounting.) Present — Taylor, P. J., Harris, McCurn, Larkin and Love, JJ.